Opinion by
Mr. Justice Mitchell,
Unfortunately there is no appeal in a case of habeas corpus, even for the custody of a child. This appeal, therefore, has only the effect of certiorari. If the legal questions discussed were before us we might not be able to agree with the reasoning or the conclusions of the learned judge below, but as his opinion is not part of the record, and only the record is before us, we express no opinion on them. The record being regular the appeal must be dismissed.
Appeal dismissed.